Burke, J.
(dissenting). Plaintiff has failed to establish that any claim in his favor rightfully exists against the defendant. Plaintiff not only waived all his claims to any fees that may have been earned for services rendered to the client, Niedmann, but, in addition, directed the client to secure another attorney to take over the prosecution of the action and agreed to deliver the files, as well as a stipulation of substitution.
The subsequent undertaking on the part of the defendant to pay the plaintiff half of any fee that might be obtained by the defendant was repudiated by the plaintiff, with the obvious purpose of attempting to reinstate the plaintiff as attorney for the client, Niedmann, and revive a previous agreement under which the defendant would be entitled to only one third of the fees payable. Since plaintiff’s relationship with the client had been terminated, as well as his relationship with the defendant, the repudiation of the undertaking given by the defendant destroyed any basis for the enforcement of a claim against the defendant.
The client, Niedmann, confirmed the withdrawal of plaintiff as attorney, and has indicated her full satisfaction with the services rendered by the defendant.
The documentary evidence fails to show any violation on the part of the defendant of any contractual obligation but, rather, clearly establishes the right of the defendant to summary judgment.
Therefore, the order of the Appellate Division should be reversed, with costs.
*43Conway, Oh. J., Dye and Froessel, JJ., concur with Van Voorhis, J.; Burke, J., dissents in an opinion in which Desmond and Fuld, JJ., concur.
Order affirmed, with costs. First question certified answered in the negative. Second question certified answered in the affirmative.